
	
		I
		112th CONGRESS
		2d Session
		H. R. 6462
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Gardner (for
			 himself, Mr. Matheson, and
			 Mr. Tipton) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to facilitate
		  water leasing and water transfers to promote conservation and
		  efficiency.
	
	
		1.Short titleThis Act may be cited as the
			 Water and Agriculture Technology
			 Economic Revitalization Act of 2012.
		2.Facilitate water
			 leasing and water transfers to promote conservation and efficiency
			(a)In
			 generalParagraph (12) of section 501(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(I)Treatment of
				mutual ditch irrigation companies
						(i)In
				generalIn the case of a mutual ditch or irrigation company or
				like organization, subparagraph (A) shall be applied without taking into
				account any income received or accrued—
							(I)from the sale,
				lease, or exchange of fee or other interests in real property, including
				interests in water,
							(II)from the sale or
				exchange of stock in a mutual ditch or irrigation company or like organization
				or contract rights for the delivery or use of water, or
							(III)from the
				investment of proceeds from sales, leases, or exchanges under subclauses (I)
				and (II),
							except that
				any income received under subclause (I), (II), or (III) which is distributed or
				expended for expenses (other than for operations, maintenance, and capital
				improvements) of the mutual ditch or irrigation company or like organization
				shall be treated as nonmember income in the year in which it is distributed or
				expended. For purposes of the preceding sentence, expenses (other than for
				operations, maintenance, and capital improvements) include expenses for the
				construction of conveyances designed to deliver water outside of the mutual
				ditch or irrigation company or like organization system.(ii)Treatment of
				organizational governanceIn the case of a mutual ditch or
				irrigation company or like organization, where State law provides that such a
				company or organization may be organized in a manner that permits voting on a
				basis which is pro rata to share ownership on corporate governance matters,
				subparagraph (A) shall be applied without taking into account whether its
				member shareholders have one vote on corporate governance matters per share
				held in the corporation. Nothing in this clause shall be construed to create
				any inference about the requirements of this subsection for companies or
				organizations not included in this
				clause.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
